DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 18 November 2020 has been entered. Claims 1-20 remain pending in the application. Regarding the Notice of Non-Compliant Amendment mailed 19 October 2020, Applicant has amended the claims to include the elected invention. Regarding the Non-Final Office Action mailed 03 April 2020, Applicant’s amendments to the Claims have overcome the Objections previously set forth.

Response to Arguments
Applicant’s arguments, see Argument/Remarks pg. 13 para. 1 and pg. 14 para. 1, filed 11/18/2020, with respect to the amendments to the claims regarding the integration of the claims into a practical application and the claims as previously encompassing a human organism have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-20 has been withdrawn. 

Applicant’s arguments with respect to the rejection claim(s) 1-20 under 35 USC 102/103 have been considered but are moot because the amendments necessitated the new ground of rejection(s) which do not rely on solely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Slusar (US Pat. 9,587,952) in view of Jang et al (US Pub. 2018/0170375; hereinafter Jang).
Re. claims 1, 8, and 15, Slusar discloses a computer-implemented method, a computer program product, and a computer system of a mobile computing device, respectively, comprising: 
one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices (Slusar: at least Col. 4 lines 1-39, includes mobile device); and 
program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories (Slusar: at least Col. 4 lines 1-39, includes mobile device), to perform operations comprising:
collecting sensor data from sensors for a commute path at different points in time (Slusar: at least Col. 17 lines 10-52 which describes various sensors being used to collect the analyzed data);
identifying key features from the sensor data (Slusar: at least Cols. 7-8 lines 54-12, which describe identifying particular features; Col. 14 lines 1-64 further risk types);
training a commute model using the key features (Slusar: at least Fig. 2 element 210; Col. 11 lines 48-67 which shows for example scores based on risk) ; and
from a starting point to an ending point of the commute path, periodically:
determining current conditions for the commute path (Slusar: at least Col. 17 lines 10-52 which describes various sensors being used to collect the analyzed data); 

displaying…an indicator that indicates an amount of risk of having an accident… (Slusar: at least Col. 13 lines 62-64); and 
identifying one or more alternative commute paths based on the current conditions and the commute model to avoid the one or more risk factors (Slusar: at least Col. 13 lines 60-67, providing a less risky route);
generating a score for each of the one or more alternative commute paths, wherein each score is based on key features of that alternative commute path increasing commute satisfaction (Slusar: at least Col. 14 lines 1-38, which shows for example calculating a route traversal value); and 
in response to selection of an alternative commute path of the one or more alternative commute paths, providing guidance for driving the alternative commute path (Slusar: Col. 20 lines 12-44, “communicate altered route or driving instructions).
Slusar does not explicitly disclose displaying a graphic range with an indicator that indicates an amount of risk of having an accident along the graphic range.
However, Jang teaches displaying a graphic range with an indicator that indicates an amount of risk of having an accident along the graphic range (Jang: at least Fig. 12 and Para. 0204, displaying a level of risk on a bar graph).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining risk as disclosed by Slusar with the graphic range display as taught by Jang. One of ordinary skill in the art would have been motivated to make this modification in order to improve passenger safety by distinguishing a risk to a user (Jang: at least Paras. 0202-204).

claims 2, 9, and 16, the combination of Slusar and Jang teaches the computer-implemented method, computer program product, and computer system of claims 1, 8, and 15, respectively. Slusar also discloses further comprising: 
using heuristics to evaluate the current conditions of a current state (Slusar: at least Cols. 22-23 lines 39-31).

Re. claims 3, 10, and 17, the combination of Slusar and Jang teaches the computer-implemented method, computer program product, and computer system of claims 1, 8, and 15, respectively. Slusar also discloses further comprising: 
wherein the one or more alternative commute paths are identified in response to determining that the amount of risk of having the accident is high (Slusar: at least Col. 13 lines 60-67, providing a less risky route, Col. 14 lines 35-38 consideration of whether a score is a low-risk route).

Re. claims 4, 11, and 18, the combination of Slusar and Jang teaches the computer-implemented method, computer program product, and computer system of claims 1, 8, and 15, respectively. Jang also discloses further comprising: 
providing suggestions to decrease the amount of risk of having the accident on the commute path (Slusar: at least Col. 13 lines 60-67, providing a less risky route, Col. 20 lines 12-44, “communicate altered route or driving instructions).

Re. claims 5, 12, and 19, the combination of Slusar and Jang teaches the computer-implemented method, computer program product, and computer system of claims 1, 8, and 15, respectively. Slusar also discloses wherein the sensor data includes sensor data from the sensors of the mobile computing device and from sensors along the commute path (Slusar: at least Col. 19 lines 15-59 where sensor data can be aggregated from different 

Re. claims 6 and 13, the combination of Slusar and Jang teaches the computer-implemented method and computer program product of claims 1 and 8, respectively. Slusar does not explicitly disclose wherein the graphic range comprises a color range with an indicator in the color range to indicate the amount of risk of having the accident.
However, Jang teaches wherein the graphic range comprises a color range with an indicator in the color range to indicate the amount of risk of having the accident (Jang: at least Para. 0204, “display the bar graphs in different colors according to the levels of risk”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining risk as disclosed by Slusar with the graphic range display as taught by Jang. One of ordinary skill in the art would have been motivated to make this modification in order to improve passenger safety by distinguishing a risk to a user (Jang: at least Paras. 0202-204).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Slusar in view of Jang, and further in view of Bostick et al (US Pub. 2017/0368937; hereinafter Bostick).
Re. claims 7, 14, and 20, the combination of Slusar and Jang teaches the computer-implemented method, computer program product, and computer system of claims 1, 8, and 15, respectively. Jang does not explicitly disclose discloses wherein a Software as a Service (SaaS) is configured to perform method/computer program product/computer system operations.
However, Bostick teaches wherein a Software as a Service (SaaS) is configured to perform method/computer program product/computer system operations (Bostick: at least 0117, where a SaaS model is using to run a collision likelihood system).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY K LUU whose telephone number is (571)272-3483.  The examiner can normally be reached on M-F: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.K.L./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669